                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                    WESTERN DMSION
                                     No. 5:14-CR-61-D



UNITED STATES OF AMERICA                     )
                                             )             AMENDED
                 v.                          )              ORDER
                                             )
DONNA MAWHORTER,                             )
                                             )
                        Defendant.           )


       The United States shall file a response to defendant's motion for early termination of

supervised release [D.E. 42] not later than January 22, 2021.

       SO ORDERED. This U. day of December 2020.



                                                                q_vv\
                                                        tftm C. DEVER ID
                                                        .JS
                                                             D
                                                        United States District Judge




            Case 5:14-cr-00061-D Document 44 Filed 12/22/20 Page 1 of 1
